Citation Nr: 9925950	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-45 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a right knee disorder.

Entitlement to an increased evaluation for residual bony 
abnormality of the left great toe with arthritis, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1993 and later RO decisions that denied service 
connection for a right knee disorder and increased the 
evaluation for the service-connected left great toe 
disability (the veteran's only service-connected disability) 
from zero to 10 percent.  The issue of entitlement to an 
increased evaluation for the left great toe disability will 
be addressed in the remand portion of this decision.


FINDING OF FACT

A right knee disability was not present in service or for 
many years later, and it is not causally related to an 
incident of service or to the service-connected left great 
toe disability.


CONCLUSION OF LAW

Residuals of a right knee injury, including arthritis, were 
not incurred in or aggravated by active service; nor may 
arthritis of the right knee be presumed to have been incurred 
in active service; nor is a right knee condition proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1966 to April 1968.

Service medical records are negative for a right knee 
condition.  At the time of the veteran's medical examination 
for separation from service in January 1968 he did not 
complain of right knee problems, and a right knee disability 
was not found.

The post-service medical records do not demonstrate the 
presence of a right knee disability until the 1990's.  At a 
VA medical examination in February 1996, the veteran gave a 
history of hearing a pop-sound from the right knee joint 
while working at the post office.  An MRI (magnetic resonance 
imaging) of the right knee at that time did not reveal 
abnormalities.  Since then, he reported discomfort in the 
right knee joint.  X-rays of the right knee revealed mild to 
moderate degenerative joint disease.  The diagnosis was 
arthralgia of the right knee of unclear etiology.  The 
examiner noted that the veteran might favor the use of the 
right foot because of his service-connected left great toe 
disability that resulted in the arthritis of the right knee.

Statements from the veteran and his testimony at a hearing in 
October 1996 are to the effect that he had right knee 
problems that were secondary to the favoring of the right 
foot because of his service-connected left great toe 
disability.

The veteran underwent a VA medical examination in July 1997 
in order to determine the nature and extent of his right knee 
condition and to obtain an opinion as to the etiology of any 
right knee condition found.  The examiner, who reviewed the 
evidence in the veteran's claims folder, noted that the 
veteran's right knee condition was most likely the result of 
a partial tear of his medial meniscus that occurred as part 
of his job with the postal service.  The examiner concluded 
that there was no etiologic link between the left hallux 
osteoarthritis and the right knee injury either in terms of 
direct cause and effect or a contributing factor.  The 
examiner noted that there was nothing about the service-
connected left great toe arthritis that would predispose the 
veteran to the right knee injury based on altered gait 
mechanics or some deficiency of how he stood from a squatting 
position.


B.  Legal Analysis

The veteran's claim for service connection for a right knee 
disorder is well grounded, meaning it is plausible.  The 
Board finds that there is some evidence indicating a possible 
relationship between the veteran's right knee condition and 
the service-connected left toe disability.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records do not show the presence of a 
right knee condition, and the post-service medical records do 
not demonstrate the presence of a right knee condition until 
the 1990's.  The report of the veteran's VA medical 
examination in February 1996 indicates a possible link 
between the veteran's arthritis of the right knee and the 
favoring of his right foot because of the service-connected 
left great toe disability, but this evidence is outweighed by 
the July 1997 VA medical examination, which was performed in 
order to determine the nature and extent of any right knee 
condition and to obtain an opinion as to the etiology of any 
right knee condition found.  The examiner who saw the veteran 
in 1997 concluded that the veteran had residuals of a right 
knee injury at work and that there was no relationship, 
contributory or otherwise, between the veteran's right knee 
disorder and the service-connected left great toe disability.

The veteran's statements and testimony link his right knee 
condition to the favoring of his right leg because of the 
service-connected left great toe disorder, but this lay 
evidence is not sufficient to support a claim based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, including the 
testimony, the Board finds that the evidence does not show 
the presence of a right knee condition in service or for many 
years later, and that it does not link the veteran's current 
right knee problems to an incident of service or to the 
service-connected left great toe disability.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disability is denied.


REMAND

A May 1995 hearing officer decision increased the evaluation 
for the left great toe disability from zero to 10 percent.  
The May 1995 supplemental statement of the case advised to 
veteran to notify the RO within 60 days if he wanted to 
withdraw his appeal with this issue.  A review of the record 
does not show that the veteran withdrew the appeal with the 
issue of entitlement to an increased evaluation for the left 
great toe disability.  Since the veteran has not been granted 
the maximum schedular rating for a left great toe disability 
and he has not withdrawn the appeal with this matter, it is 
still an issue for appellate consideration.  AB v. Brown, 6 
Vet. App. 35 (1993).

A review of the record shows that evidence relevant to the 
issue of entitlement to an increased evaluation for residual 
bony abnormality of the left great toe with arthritis has 
been received since the issuance of the supplemental 
statement of the case in May 1995 that has not been covered 
in another supplemental statement of the case, and it should 
be.  38 C.F.R. § 19.37 (1998).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case on the 
issue of entitlement to an increased 
evaluation for residual bony abnormality 
of the left great toe, covering all the 
evidence received since the issuance of 
the May 1995 supplemental statement of 
the case.

After the veteran and his representative are given an 
opportunity to respond to the supplemental statement of the 
case, the file should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals







